Citation Nr: 1226616	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, previously claimed as left knee strain, to include as secondary to the Veteran's service-connected right knee sprain.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee sprain.

3.  Entitlement to a rating in excess of 10 percent for right knee sprain.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004, September 2009, and July 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2008, the Board denied the Veteran's claim for a rating in excess of 10 percent for his right knee sprain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  By order dated December 2008, the Court granted a Joint Motion for Remand (JMR), vacated the May 2008 Board decision, and remanded the issue for compliance with the terms of the JMR.  Subsequently, in a September 2009 decision, the Board also remanded the issue for further development.  

In January 2012, all the issues found on the title page were before the Board when it issued another remand, this time to clarify whether the Veteran had requested a Board hearing.  In response, the Veteran's attorney submitted a written withdrawal of request for a Board hearing, which was received in March 2012.  

The Board notes that the Veteran referred to his petition to reopen his service connection claim as one for a left leg disorder.  As the Board herein is reopening the claim based on medical evidence from the May 2010 VA examination which shows a new diagnosis for a left knee, and not a left leg, disability, the Board has recharacterized the issue as it appears on the title page.  

The issues of entitlement to service connection for a left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  In January 2004, the RO denied service connection for left knee strain as secondary to service-connected right knee sprain.  The Veteran did not perfect an appeal of that decision.  

2.  Evidence received since the January 2004 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's right knee sprain was not manifested by flexion limited to 30 degrees or less, extension limited to any degree, objective evidence of subluxation or lateral instability, ankylosis, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The January 2004 RO decision which denied the Veteran's claim of entitlement to service connection for left knee strain as secondary to service-connected right knee sprain is final.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).  

2.  Subsequent to the January 2004 RO decision, new and material evidence sufficient to reopen the claim for service connection for a left knee disability, to include as secondary to service-connected right knee sprain, has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.304(f) (2011).  

3.  The criteria for a rating in excess of 10 percent for right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5256 through 5262 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2004, October 2007, and September 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the new and material evidence and increased rating claims were adjudicated in a supplemental statement of the case dated in June 2010.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

During the course of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in September 2008.  

A notice concerning higher ratings pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment, was not provided to the Veteran.  However, such a deficiency has not prejudiced the Veteran.  The October 2007 correspondence did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected right knee disability.  Further, the United States Court of Appeals for the Federal Circuit recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating, which the Veteran has received, is all that is required.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Given the determination reached in this decision regarding the Veteran's effort to reopen his left knee claim, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim at present without detriment to the due process rights of the Veteran.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as pertinent private and VA medical records have been requested and obtained and the Veteran was provided with a VA examination of his right knee disability.  The Board finds that the available medical evidence is sufficient for an adequate determination of all the issues decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee sprain, and that the evidence is otherwise sufficient to award service connection for this disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Left Leg

A claim for service connection for left knee strain as secondary to right knee sprain was previously considered and denied by the RO in a January 2004 rating decision.  The Veteran failed to perfect an appeal with regard to the denial.  See September 2004 Substantive Appeal, only appealing entitlement to an increased rating for a right knee disability.  Therefore, the January 2004 decision is final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in January 2004 finding.  The RO essentially reasoned that the evidence did not show that any left knee strain was related to the service-connected right knee sprain, nor was there any evidence of a left knee disability during service.  

At the time of the January 2004 RO decision that denied service connection for a left knee disability, the evidence of record consisted of service treatment records showing no treatment for the left knee in service; private hospital records and VA outpatient treatment records, including those dated in August 2003 showing treatment for the left knee; a report of a traffic injury in August 1990; and copies of VA examinations dated in February 1988, August 1997, February 2000, November 2003.  The February 1988 examination included an X-ray showing both knees were normal, but the November 2003 examination showed limited range of motion of the left knee.  

In August 2008 and May 2009 the Veteran filed applications to reopen the previously denied claim of entitlement to service connection for a left knee disability.  Since the January 2004 RO decision the following evidence has been associated with the claims file: additional VA outpatient treatment records showing complaints of left knee pain, "popping," and swelling (see records dated in June and July 2008); copies of VA examinations dated in July 2006, March 2007, and May 2010; and copies of written submissions from the Veteran and his representatives.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  The evidence submitted subsequent to the January 2004 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claims were denied in January 2004 because the evidence did not show that any left knee strain was related to the service-connected right knee sprain, nor was there any evidence of a left knee disability during service.  

The evidence received subsequent to the January 2004 RO decision includes the report of the May 2010 VA examination, which disclosed a diagnosis of chondromalacia of the left knee.  The VA examiner also reported that the Veteran stated that the left knee bothered him every day and that he had had an on-the-job left knee injury, apparently with former employer Fed Ex, before he left that job in September 2008.  It was noted that he wore a brace on both knees.  In addition, in her July 2011 correspondence, the Veteran's attorney argued that since September 2008 both of the Veteran's knees were constantly swollen and, further, that over the years he had been forced to rely more on his left leg because of right knee disability.  The Veteran's attorney asserts that his knees hurt every day, sometimes to the extent that pain kept him in bed all day.  

The Board notes that the Veteran is competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The reports of the Veteran's left knee symptoms made through the May 2010 VA examiner and his attorney are presumed credible for the purposes of reopening the claim as they have not been shown to be inherently false or untrue, or beyond the competence of the Veteran to make.  See Justus, 3 Vet. App. at 513.  As such, this is material evidence as well.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of diagnosis of left knee chondromalacia with chronic knee pain and the Veteran's indication of a continuity of symptoms he believes are related to favoring his service-connected right knee.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a present left knee disability that is related to a period of active service or is secondary to his service-connected right knee disability.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a left knee disability is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Right Knee

Historically, the Veteran was granted service connection for right knee sprain and assigned a noncompensable disability rating under Diagnostic Code 5257 in a July 1988 rating decision.  A September 1997 rating decision assigned a 10 percent disability rating, effective October 9, 1996.  In August 2003, the Veteran filed a claim seeking an increased rating.  A January 2004 rating decision confirmed and continued the 10 percent rating under Diagnostic Code 5260.  In his March 2004 Notice of Disagreement, the Veteran contended a 10 percent rating was unjust because he was not able to flex his leg or stand on it for long periods, it gave away while he walked, he had nearly fallen on several occasions, and he had limited painful motion in his joints.  

The Veteran's right knee sprain is rated under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  

In evaluating the Veteran's higher rating claim for the right knee, the Board also must consider a claimant's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

Under VAOPGCPREC 23-97, the Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  

The Veteran underwent a VA examination in November 2003.  He reported daily pain in his right knee.  He stated that he had not worked in two years.  Upon physical examination, he was able to flex 65 degrees and had zero degrees of extension.  The examiner detected no crepitation on flexion/extension.  The cruciate and collateral ligaments appeared to be intact.  The examiner assessed strain of the right knee.  

The Veteran underwent another VA examination in July 2006.  He reported that the pain in his knee was 5/10 in severity and, with activity, it went up to 9.  He stated that the knee occasionally swelled and it gave way on him two times per month.  He claimed that it was aggravated by standing for 10 minutes, walking one-and-one-half blocks, going up and down stairs, lifting ten pounds in weight, or driving 20 minutes.  He reported occasional limping.  He stated that he had not worked since 1990 when he unloaded trucks.  Upon physical examination, the range of motion in the right knee was zero to 120 degrees, where pain began, and it ended at 125 degrees.  He had inferior and mostly lateral tenderness of the right knee.  He had slight crepitus with flexion.  He had no fluid, laxity, instability, weakness, fatigability, or incoordination.  An X-ray study showed a normal right knee stable since November 2003.  The examiner diagnosed chronic sprain of the right knee with some limitation of motion, moderate symptoms, and minimal objective findings, and minimal disability without interim change.  

A September 2006 VA medical record noted that the Veteran was issued a small knee brace for the right knee.  

The Veteran underwent another VA examination in March 2007.  He reported right knee pain was 8/10 and was progressively increasing in intensity and frequency.  He stated that he had two episodes of knee effusion over the previous six months.  He claimed that he had to be careful going up and down steps or walking on uneven terrain because his knee would give way.  He reported that he had not worked in eight months as a warehouseman due partly to his right knee pain and disability.  Upon physical examination, the examiner found no effusion.  The medial and lateral collateral, as well as anterior and posterior cruciate ligaments, were stable and intact.  Active range of motion was extension to zero degrees and flexion ranging from 110 to 120 degrees.  The examiner noted that there was no weakness, fatigability, or loss of coordination on range of motion testing.  The examiner stated that the Veteran's lack of full flexion appeared to be volitional and due to poor effort.  The examiner assessed right knee chondromalacia of patella.  

June 2008 X-rays of the knees at a VA facility were normal and showed no degenerative change, fracture, dislocation, or joint effusion in either knee.

VA medical records dated in August 2008 and February 2009 show complaints of knee pain.  

In an April 2010 statement signed by the Veteran, he asserted that his right knee hurt mostly every day, sometimes enough that he stayed in bed.  He also stated that if he stood on his feet too long his knee would give out, and that the right knee gave out a lot so he was scared to be out in public.  

The Veteran underwent a VA examination in May 2010.  The Veteran complained that his right knee continued to "pop" since his initial evaluation years ago and that it swelled about four times per year.  He said that each episode of swelling was not associated with other signs of inflammation, such as redness or tenderness and that the episodes lasted for a few hours.  The Veteran reported that the medications he took helped relieve pain and that he recovered from episodes of pain without side effects from the medications.  He did not complain of instability of the right knee and reported that he needed to use a knee brace on both knees as a result of the pain in the right knee.  He was able to stand for more than 30 minutes and walk a half-mile, but each of these activities aggravated the right knee and, he said, caused more popping. The Veteran also indicated that he was limited in his ability to walk long distances.  He denied any hospitalization, surgery, reinjury, or history of neoplasm.  He told the examiner that he was unemployed due to his knee and back conditions and was not seeking employment.  

On examination, the Veteran appeared healthy looking and walked with a normal gait, but he walked slightly wide-based due to wearing knee braces bilaterally.  No other assistive devices were used.  The examiner reported that the Veteran's right knee was normal in all maneuvers and showed normal range of motion with extension to 0 degrees and flexion to 140 degrees.  With repetitive motion three times, there was no additional loss of range of motion, fatigability, weakness, lack of endurance or incoordination noted.  

The right knee was full weight bearing without evidence of swelling or palpable tenderness.  There was no ligament laxity and the medial and lateral ligaments were normal.  Lachman's test was normal with no movement and the anterior and posterior drawer signs were negative.  The Veteran had good muscle resistive strength assessed at 5/5 for the lower extremity.  There was no quadriceps atrophy.  Diagnosis was chondromalacia of the right knee with a normal right knee evaluation.  

Based on a review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right knee disability, whether diagnosed as right knee sprain or chondromalacia of the right knee.  Specifically, there is no evidence of flexion limited to 30 degrees to warrant a higher or 20 percent rating.  In fact, for this time period, all medical testing reflected flexion was to 65 degrees in November 2003, to 120 or 125 degrees with pain in July 2006, to 110 to 120 degrees in March 2007, and normal at 140 degrees in May 2010.  Similarly, there is no evidence the Veteran had limitation of extension to warrant a higher rating.  In fact, the evidence demonstrated the Veteran had full extension to 0 degrees for the right knee in these VA examinations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Although range of motion testing during the appeal period shows the Veteran does not meet the 10 percent criteria under either Diagnostic Code 5260 or Diagnostic Code 5261, the Board will not disturb his current 10 percent rating under Diagnostic Code 5260.  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected right knee disorder.  

As previously indicated, under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  The Board acknowledges the Veteran's statements that his knee swelled and gave away at least two times per month.  It is also acknowledged that the July 2006 VA examination revealed inferior and mostly lateral tenderness of the right knee and slight crepitus with flexion.  Nonetheless, the overwhelming objective evidence of record shows that the Veteran does not experience laxity or subluxation so as to warrant a compensable evaluation.  In fact, the same July 2006 record also noted no laxity or instability, and it was noted by the examiner that the Veteran had moderate symptoms and minimal objective findings and disability.  VA examination in 2007 showed stable and intact cruciate ligaments and 2008 X-rays were normal.  Moreover, during his last VA examination in May 2010, the Veteran did not complain of instability.  The Board notes the Veteran's evidence during this time period that he felt his right knee give way or "pop" and that he had swelling and effusion on occasion.  However, the medical evidence still does not demonstrate any objective evidence of subluxation or instability, such as a positive McMurray's test or Drawer's sign and none of the four VA examinations noted any weakness, instability, swelling, or effusion.  Only a slight crepitus with flexion was noted in July 2006.  While the Veteran is competent to state that his knee feels unstable, all objective medical tests undertaken to evaluate such complaints have not been supportive thereof.  Upon weighing the medical evidence and the Veteran's assertions, the Board finds the Veteran's assertions lack credibility and that the medical evidence is more probative and persuasive.  Accordingly, a separate rating under Diagnostic Code 5257 is not warranted.  

At this time, the Board acknowledges that throughout the Veteran's history, his right knee disability has been rated either under 5257 or 5260.  However, for the reasons set forth above, it is clear that the Veteran's right knee disability is properly rated under Diagnostic Code 5260 and that a higher or separate rating under the Diagnostic Code 5257 is not warranted.  Accordingly, it is appropriate that the Veteran's right knee disability not be currently rated under Diagnostic Code 5257 as was once the case.  

The Board also considered whether separate or increased ratings are warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the right knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of arthritis to warrant a rating under diagnostic codes 5003 and 5010 for degenerative arthritis.  See VA examination reports dated in November 2003, July 2006, March 2007, and May 2010.

The evidence reflects that the Veteran has complained of pain and limitation of motion associated with his right knee.  The records indicate the Veteran has been treated with a brace and over-the-counter medications.  However, the VA examinations in July 2006, March 2007, and May 2010 considered the effects of painful motion.  For example, the May 2010 examiner tested the effects of repetitive motion.  The report of examination noted that the joint function in the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incordination after repetitive use.  Furthermore, the current 10 percent rating for limitation of motion under Diagnostic Code 5260 contemplates the effects of the Veteran's complaints of pain, especially in view of the fact that normal range of motion was found in the last examination in May 2010.  Therefore, an increased rating based solely on pain is not warranted.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence of record demonstrates that the Veteran's right knee disability does not warrant a rating in excess of 10 percent for the time period during this appeal.  The Board adds that the May 2010 VA examination was thorough and adequate for rating purposes and suggests that the symptomatology of the right knee appears to have improved when compared to results in prior examinations.  

As previously noted, the Veteran is competent to report his symptoms relating to knee pain.  Layno, 6 Vet. App. at 470 (noting a veteran is competent to report on that of which he has personal knowledge).  The Board is aware of the Veteran's, as well as his attorney's, assertions as to the severity of his knee pain.  However, their contentions do not support the Veteran's claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's lay evidence as to the observable symptoms of his disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a rating in excess of 10 percent.  The probative and persuasive evidence shows that the Veteran has at worst no more that slight limitation of motion with pain.  As a result, his assertions do not constitute persuasive or credible evidence that his disability warrants an increased rating for the time period under review.  

To the extent that the Veteran has asserted that he warrants a higher rating, the Board finds that the preponderance of the evidence for the period on appeal does not support his contentions.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether a staged rating is appropriate during the period of this appeal.  However, in the present case, the Veteran's symptoms have remained relatively constant for this disability throughout the course of the time period in question and, as such, staged ratings are not warranted for this claim.  

The question of a TDIU is being remanded for the reasons discussed below in the Remand section of the decision.  

The above rating determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis during this time frame.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this appeal, there has been no showing that the Veteran's disability picture for the right knee could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for a higher rating for this disability, but as has been explained thoroughly herein, the currently assigned rating adequately describe the severity of the Veteran's symptoms for this disability during the applicable time frame.  As discussed above, the Veteran's motion with pain is adequately compensated by the currently assigned 10 percent rating.  Additionally, no evidence of instability to a compensable degree is present.  The Veteran's assertions have been considered by the Board.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability pictures include such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability, to include as secondary to service-connected right knee sprain, is reopened.  To this extent and this extent only, the appeal is granted.  

Entitlement to a rating in excess of 10 percent for right knee sprain is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's reopened claim for service connection for a left knee disability and for a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Concerning the Veteran's reopened service connection claim for a left knee disability, to include as secondary to his service-connected right knee sprain, the Veteran has presented evidence of a currently diagnosed left knee disability and lay evidence of his suspicion or belief that his left knee disorder was caused or aggravated by his overcompensating use of his left knee due to his service-connected right knee disorder.  The Board finds that additional development is required prior to appellate review to determine if his current left knee disability was incurred during his period of active service or was caused by or aggravated by his service-connected right knee disability.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also on remand the RO should attempt to obtain from the Veteran or his attorney any private medical records or worker's compensation records related to the on-the-job left knee injury the Veteran told the May 2010 VA examiner was incurred at Fed Ex before September 2008.  

Concerning the Veteran's claim for a TDIU, the Board also notes that the TDIU claim is inextricably intertwined with the issue whether service connection is to be granted for a left knee disability.  

A veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.  

At present, the Veteran is service-connected for muscololigamentous sprain, lumbar spine, with degenerative disc disease (with a 40 percent disability rating) and for a right knee sprain (with a 10 percent disability rating).  The combined rating for these service-connected disabilities is 50 percent.  While the Veteran has a 40 percent disability rating for one of several disabilities, he still does not have an overall combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Accordingly, the combined rating for his service-connected disabilities does not meet the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

However, as the Veteran's reopened claim for service connection for a left knee disability is being remanded for further development, the possibility exists that the Veteran could meet the schedular criteria for a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Therefore, on remand the RO, after deciding whether the Veteran is entitled to a disability rating for a left knee disability, shall proceed to develop the TDIU claim as appropriate.  In this regard, the Board notes that the May 2010 VA examination included an evaluation of both his service-connected spine and right knee disabilities.  However, the VA examiner opined in one sentence that the Veteran was unemployable at any job requiring moderate to heavy labor, such as his former job with Fed Ex.  The VA examiner did not provide an explanation or rationale for his viewpoint.  Thus, the Board does not know whether he believes the Veteran cannot secure or follow any substantially gainful occupation based solely on his service-connected disabilities, or whether he believes the Veteran's service-connected disabilities would not interfere with some gainful employment, such as sedentary work.  

In view of the circumstances of this case, especially that on Remand VA is attempting to secure a medical opinion on whether the Veteran's left knee disorder is due to service or is secondary to his service-connected right knee sprain, the Board feels that further development of the TDIU claim should be requested so that VA can properly determine whether the Veteran's service-connected disabilities (i.e., right knee, lumbar spine, and possibly the left knee depending on the outcome of the Remand) render the Veteran unemployable or have made the Veteran unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for any left knee disorder and whose records are not found within the claims file.  Of particular interest are any worker's compensation or private medical records related to an on-the-job left knee injury before September 2008 reported in the May 2010 VA examination as well as records of evaluation and/or treatment from the Dallas VAMC and VA clinics in Fort Worth and Tyler, from May 2010 to the present.  

After the Veteran has signed the appropriate release(s), attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left knee disability.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's lay statements of his history of a left knee disability.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee disability is related to the Veteran's period of active service from July 1979 to August 1983.  If not, then

b) Whether it is at least as likely as not that any diagnosed left knee disability was caused or aggravated by the Veteran's service-connected right knee disorder.  

A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the question of unemployability.  

4.  Thereafter, readjudicate the Veteran's remaining claims on appeal, to include if necessary referring the Veteran's TDIU claim to the Director, Compensation and Pension Service for extra-schedular consideration.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


